Appeal by defendant from a judgment of the Supreme Court, Queens County (Lonschein, J.), rendered July 8, 1982, convicting him of robbery in the first degree (two counts) and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Under the circumstances herein, we find that the trial court’s supplemental charges to the jury, which had indicated that it was deadlocked, were not so coercive or prejudicial as to warrant reversal (cf. People v Pagan, 45 NY2d 725). Boyers, J. P., Rubin, Lawrence and Fiber, JJ., concur.